.. [mbfi_10k-12312006.htm]



EXHIBIT 10.28B
SECOND AMENDMENT
To THE
TRANSITIONAL employment agreement between
FIRST OAK BROOK BANCSHARES, INC. and
ROSEMARIE BOUMAN
 
RECITALS:
 
WHEREAS, effective January 26, 1999, First Oak Brook Bancshares, Inc. (“First
Oak Brook”) and Rosemarie Bouman (the “Executive”) entered into a Transitional
Employment Agreement (the “Agreement”);
 
WHEREAS, on August 25, 2006, First Oak Brook was merged (the “Merger”) with and
into MBFI Acquisition Corp. (“Acquisition Corp”), a wholly owned subsidiary of
MB Financial, Inc. (“MBFI”), pursuant to the Agreement and Plan of Merger, dated
as of May 1, 2006, by and among MBFI, Acquisition Corp. and First Oak Brook, and
immediately thereafter, Acquisition Corp. was merged with and into MBFI;
 
WHEREAS, effective August 25, 2006, the Agreement was amended (the “First
Amendment”) to provide that the Executive would be entitled to receive a
Retention Amount in the aggregate amount of $853,185 (“Retention Amount”),
provided that the Executive remained employed through the end of a specified
post-Merger transitional period (or such earlier date as mutually agreed upon by
Executive and MBFI);
 
WHEREAS, notwithstanding the foregoing, it was MBFI’s intention at the time it
entered into the First Amendment that the Executive would be entitled to receive
the full Retention Amount, regardless of whether she remained employed through
the end of the post-Merger transitional period or her employment terminated for
any reason prior to the end of the post-Merger transitional period; and
 
WHEREAS, in order to better reflect the original intentions of the parties at
the time of execution of the First Amendment, the parties wish to further amend
the Agreement as provided hereinbelow.
 
NOW THEREFORE, in consideration of the premises and of good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Agreement is hereby amended as follows effective as of August 25, 2006:
 
1.  Appendix B, which was added to the Agreement by the First Amendment, is
amended and restated in its entirety to read as follows:


“APPENDIX B
EFFECT OF MERGER WITH MB FINANCIAL, INC.


This Appendix B shall become effective upon the effective date (“Effective
Date”) of the merger (the “Merger”) contemplated by that certain Agreement and
Plan of Merger, dated as of May 1, 2006, by and between MB


--------------------------------------------------------------------------------



Financial, Inc. (“MBFI”), MBFI Acquisition Corp. and First Oak Brook Bancshares,
Inc. Notwithstanding the provisions of this Agreement to the contrary:


(a) During the post-Merger transitional period (the period ending on the first
to occur of six months after the systems conversion or the first anniversary of
the Effective Date), MBFI will continue Executive’s employment on substantially
the same economic terms and conditions as in effect at the time of the Merger,
in such positions, with such duties and authority, as those contemplated by the
post-Merger organization structure communicated by MBFI to its senior officers
as of the Effective Date. In addition, Executive will receive any 2006 bonus
payment in full at the January 2007 payment date, together with all previously
earned and accrued but unpaid annual bonuses. During the post-Merger
transitional period, Executive agrees that she will not have the right to resign
due to “constructive discharge” under the Agreement.


(b) Notwithstanding the foregoing, regardless of whether Executive remains
employed through the end of the post-Merger transitional period or her
employment terminates for any reason prior to the end of the post-Merger
transitional period, Executive will be entitled to receive a Retention Amount in
the aggregate amount of $853,185 (“Retention Amount”). The Retention Amount is
subject to reduction in accordance with Section 8 of the Agreement, in the event
such amount would constitute an “excess parachute payment” subject to the 20%
excise tax. The Retention Amount will be paid in a lump sum during the 30-day
period following the first anniversary of the Merger. In the event of
Executive’s death while employed during the post-Merger transitional period or
thereafter but prior to full payment of Executive’s Retention Amount,
Executive’s Retention Amount will be paid to Executive’s surviving spouse or
other designated beneficiary. Upon payment of the Retention Amount, the
Agreement shall terminate, provided that the provisions of Section 11 relating
to indemnification shall survive such termination for legal actions against the
Executive based on the performance or nonperformance of her duties under the
Agreement prior to the Merger. It is acknowledged and agreed by the Executive
that the Retention Amount is in lieu of and in complete satisfaction of all of
the rights and benefits of the Executive under the Agreement other than the
Executive’s right to indemnification under Section 11 to the extent provided in
this Appendix B.


2.  The terms of the Agreement as in effect prior to this Second Amendment not
amended hereby shall be and remain in full force and effect and not affected by
this Amendment.


3. This Second Amendment may be executed in counterparts, each of which shall be
an original and shall together constitute one agreement.




--------------------------------------------------------------------------------



The parties have executed this Second Amendment on the ___ day of November,
2006, but effective as of August 25, 2006.
 


 
Executive
 
MB FINANCIAL, INC. (as successor to First Oak Brook Bancshares, Inc.)
 
   /s/ Rosemarie Bouman                
Rosemarie Bouman
 
 
By: /s/ Jill E. York
   
 
Title: Vice President and Chief Financial Officer
     



 


 